Saffold, C. J.
This being an action of assump-sit, brought by Evans, to recover the price of corn, fodder, oats, &c. sold and delivered by him., to Harding, the latter pleaded, and urged as his de-. *222fence, that, at the time of purchasing the articles, he was administator of the estate of Alston, and was cultivating and carrying on the plantation, belonging to the estate; and that part of said supplies was purchased 'for, and applied to the the maintenance and support of the plantation; and that, therefore, he was not chargeable with the same, individually, as sued, but, only in his capacity of administrator, as aforesaid. The Court being requested so to charge the jury, refused to do so: on the contrary, instructed them, that if the articles were purchased by the administrator, after the death of his intestate, though for the use and benefit of the estate, still, the purchaser was responsible, in his individual capacity — that he was so chargeable, without any note or memorandum in writing, this (not being a ease, within the statute of frauds. This charge, and the refusal to instruct otherwise, is the cause assigned for error.
The principle is too clear, to require illustration, that the purchaser of articles, while exercising the trust of administrator, is no less responsible for the same, than if he held no such appointment, regardless of the use to which he may apply them.
It is contended, however, that the statute, making it the duty of administrators, to continue the cultivation of the plantation, during the residue of the year in which the intestate died, should vary the principle, and make the expenses of the plantation a direct charge against the estate, not against the personal representative.
In this case, it does not appear, that the articles were purchased for the support of the plantation, du*223ring any part of the year in which the intestate died. But, if it did so appear, neither the statute referred to, or any other principle of law, would relieve the administrator from liability for the articles purchased by him. The statute provides a sufficient indemnity to the administrator, in cases of this kind — (and which is, perhaps, only the same that he could have claimed under the common law) — that all expenses in continuing the plantation, may be deducted from the amount of assets which may come into the hands of the administrator. The account for these would be subject to allowance, by the Orphans’ Court, as other charges and expenses, in the management and settlement of the estate.
There was no error in the judgment below, consequently the same is affirmed.